DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed on October 20, 2020 is acknowledged. 
Claims 1-6 and 8-21 were pending in the application. Claim 7 was withdrawn, but is now rejoined. Claims 11 and 20 are canceled. Claims 1-10, 12-19 and 21, together with new claim 22, are being examined on the merits.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Amendment filed October 20, 2020.

Response to Arguments
Applicant’s arguments filed October 20, 2020 have been fully considered. 

Applicant argues that independent claims 1 and 21 are patentable over the cited 
references, as Regan fails to disclose or suggest degradation of a separator, and as Wadle fails to disclose or suggest a separator configured to hybridize with the probe and/or the sink to directly block hybridization of the sink with the probe (Remarks, pp. 10-11). Applicant also argues that independent claim 22 is patentable as Regan fails to disclose or suggest an undegraded separator (Remarks, pp. 11-12).


Election/Restrictions
Claims 1-10, 13-19 and 21 are allowable. The restriction requirement between claims 7 and 8, as set forth in the Office action mailed on June 10, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 10, 2020 is withdrawn.  Claim 7, directed to a probe and a sink that are not covalently linked, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 22 is objected to because of the following informalities: the limitation “only a subset of the volumes contain” in l. 6 should be “only a subset of the volumes contains”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 12 depends from claim 1, which recites performing an amplification reaction with 
a separator, where the separator hybridizes with the amplicon, and where the separator is degraded by the amplification reaction. Claim 12 then recites the limitation “wherein the separator is hydrolyzed by the amplification reaction”. It is not clear that degradation of the separator during the amplification reaction could happen any way other than through hydrolysis. Consequently, claim 12 does not further limit claim 1 and is in improper dependent form. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Allowable Subject Matter
Claims 1-10, 13-19 and 21 are allowed.
Independent claim 1 is directed to a method of analysis comprising forming 
isolated volumes each including a portion of the same sample, wherein each volume includes a labeled probe, a sink with a quencher configured to hybridize to the labeled probe, and a separator configured to hybridize with the sink and/or probe to directly block hybridization of the sink with the probe, and further performing an amplification reaction wherein the separator is degraded in target-positive volumes and detecting photoluminescence, wherein the photoluminescence of the target-positive volumes is less than that of the target-negative volumes.
	Independent claim 21 is directed to a composition for analysis comprising the isolated volumes, and probe, sink and separator, as described above.

1 (US Patent App. Pub. No. 2015/0148250) and Wadle2 (Real-time PCR probe optimization using design of experiments approach, Biomol. Detect. Quantif., 7: 1-8, March 2016). 

	Regan
Regan discloses a method of analysis comprising forming isolated volumes each 
including a portion of the same sample, wherein each volume includes a labeled probe, a sink with a quencher configured to hybridize to the labeled probe, and a separator configured to hybridize with the sink and/or probe to block hybridization of the sink with the probe, and further performing an amplification reaction in target-positive volumes and detecting photoluminescence, wherein the photoluminescence of the target-positive volumes is less than that of the target-negative volumes.
	Regan differs from the instant claims at least in that Regan fails to disclose or suggest degradation of a separator.
	
	Wadle
	Wadle discloses a mediator probe that is cleaved during the amplification reaction. The cleaved products then bind to a universal reporter, which contains a fluorophore and a quencher in a stem-loop configuration.
	Wadle differs from the instant claims at least in that Wadle fails to disclose or suggest 
directly block hybridization of the sink with the probe.

	It would not have been obvious to modify the methods of Regan and Wadle, either separately or in combination, to arrive at the claimed invention at least because Regan does not teach or suggest a method comprising degrading a separator, as the Regan separator is incorporated into the reaction product. Wadle does not cure this deficiency of Regan.

Independent claim 22 contains allowable subject matter for the same reasons given for claim 1. However, claim 22 is currently objected to.

Conclusion

Claims 1-10, 13-19 and 21 are allowed. Claim 12 is rejected. Claim 22 is objected to, but contains allowable subject matter. Claims 11 and 20 are canceled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Regan was cited in the Information Disclosure Statement submitted January 28, 2019.
        2 Wadle was cited in the PTO-892 Notice of References Cited mailed September 16, 2020.